Citation Nr: 1753739	
Decision Date: 11/24/17    Archive Date: 12/01/17

DOCKET NO.  12-02 753A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to benefits under 38 U.S.C. § 1151 for residuals, to include erectile dysfunction and incontinence, resulting from surgical treatment performed at a VA Medical Center (VAMC) in May 2009.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1979 to April 1982.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Providence, Rhode Island, RO now has jurisdiction over this case.  In October 2016, the Veteran testified at a hearing before the undersigned. A transcript of this hearing has been associated with the record.

The Board notes that, in February 2010, the Veteran claimed entitlement to compensation under 38 U.S.C. § 1151 because "the doctor mistakenly cut [the Veteran's] urinary tube[.]"  The Veteran also claimed "erectile dysfunction as secondary to this claim."  The June 2010 decision denied a claim of entitlement to compensation under 38 U.S.C. § 1151 and denied a claim of entitlement to service connection, seemingly on a direct and secondary basis, for erectile dysfunction.  A June 2011 SOC denied entitlement to compensation under 38 U.S.C. § 1151 and service connection for erectile dysfunction as secondary "to cut urinary tube."  

It is clear from the Veteran's claim and October 2016 testimony that he seeks compensation under 38 U.S.C. § 1151 for residuals of the procedures performed in May 2009, to include his stated residual of erectile dysfunction.  The RO, in the June 2011 SOC, used criteria for denial of a claim of service connection, but spoke of the Veteran's claim of compensation for erectile dysfunction as related to his claim for compensation under 38 U.S.C. § 1151.  

Given these facts, the Board has re-characterized the Veteran's claim as above.  The Board notes that the Veteran's erectile dysfunction does not meet the criteria for entitlement to service connection as a result of his military service, nor has that been alleged by the Veteran.  The evidence of record does not show that he incurred this ailment as a result of his service, does not show that he suffered from an in-service injury or event leading to erectile dysfunction, and it does not appear that he Veteran has received entitlement to service connection for any disability.  Moreover, entitlement to service connection on a secondary basis is similarly not shown, as the Board denies his claim of entitlement to compensation under 38 U.S.C. § 1151 below.  As the Veteran's erectile dysfunction is alleged to be the product of the procedures performed in May 2009, the Board has adjudicated this ailment as an additional disability caused by the May 2009 procedures.


FINDINGS OF FACT

The evidence of record indicates that erectile dysfunction and incontinence were reasonably foreseeable consequences of the May 2009 procedures, performed by VA after obtaining informed consent from the Veteran, and not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgical treatment.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C. § 1151 for residuals of the May 2009 procedures performed by VA, including erectile dysfunction and incontinence, have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a veteran in developing information and evidence necessary to substantiate their claim.  Under 38 U.S.C. § 5103(a), VA must notify a veteran of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence a veteran is expected to provide.  By correspondence dated March 2010, VA notified the Veteran of the information required to substantiate his claims of entitlement to compensation under 38 U.S.C.A. § 1151 and 38 C.F.R. § 3.361.  

As to the duty to assist, VA has made reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  See 38 U.S.C.A. § 5103A(a), (b) and (c).  The RO has obtained the Veteran's VA medical records, including records related to the surgery at issue.  Moreover, the claims file contains a medical opinion letter provided by the Veterans Health Administration (VHA) in July 2017 to assess whether the Veteran suffered from additional disability for which he would be entitled to compensation under 38 U.S.C. § 1151.  The Board finds this report adequate to decide the Veteran's claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

The Board concludes that no further assistance to the Veteran in developing the facts pertinent to this claim is required.


II.  Legal Criteria

Under 38 U.S.C. § 1151, if VA hospitalization, medical treatment, or surgical treatment, results in additional disability or death that is not the result of the veteran's own willful misconduct or failure to follow instructions, the veteran is entitled to compensation awarded in the same manner as if the additional disability or death were service-connected.  See 38 C.F.R. § 3.361.

To establish causation, the evidence must show that the hospital care, medical treatment, or surgical treatment, resulted in the veteran's additional disability or death.  Merely showing that a veteran received hospital care, medical treatment, or surgical treatment, and that the veteran had additional disability or died following that treatment, does not establish cause.  See 38 C.F.R. § 3.361(c).

The proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical treatment, or surgical treatment, proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical treatment, or surgical treatment, caused the veteran's additional disability or death, and that VA either: (i) failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) furnished the hospital care, medical treatment, or surgical treatment, without the veteran's informed consent.  See 38 C.F.R. § 3.361(d).

To determine whether there was informed consent, VA must consider whether the health care provider substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32, which prove to be immaterial under the circumstances of a particular case, will not defeat a finding of informed consent.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in 38 C.F.R. § 17.32(b) (i.e., in emergency situations).  See 38 C.F.R. § 17.32(c).  

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures described in 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d).


III.  Facts

VA performed a radical prostatectomy and pelvic lymphadenectomy on the Veteran on May 11, 2009, to address the Veteran's diagnosed prostate cancer.  The record indicates that the Veteran signed a consent for treatment form prior to the two aforementioned surgeries.  This form cautioned that: (1) the pelvic lymphadenectomy could result in, among other issues, injury to nearby structures and the need to remove a portion of bowel or other organs; and (2) that the radical prostatectomy could result in, among other issues, impotence, incontinence, stricture of the bladder and/or urethra causing retention of urine, injury to nearby structures, and urinary leakage.

A VA treatment record dated the same day as the consent for treatment form, which summarized the surgeries performed on the Veteran, indicates that because "of the patient's high risk prostate cancer[,] a wide resection was performed."  It appears, according to the surgical notes contained in the above mentioned VA treatment record, that in the course of performing the surgeries at issue, VA personnel cut the junction between the Veteran's prostate and his bladder, released the Veteran's urethra from his bladder, removed the Veteran's prostate, and reconnected the Veteran's urethra to his bladder, as part of the procedure.  The record also indicates that, following this course of action, testing was performed to determine whether the new connection between the Veteran's urethra and his bladder had been correctly placed.  The above mentioned surgical notes indicate that "[t]he bladder was irrigated," and that "[t]here was no leak from the anastomosis [or new connection between the bladder and the urethra]." 

These surgical notes also reveal that the Veteran's rectum was injured during the surgeries at issue.  Specifically, the surgical notes indicate that "[t]here was a small tear in the rectum during this wide resection," and that "[t]he injury was oversewn with three layers."  

The Veteran states that he began to experience incontinence and erectile dysfunction following the radical prostatectomy and pelvic lymphadenectomy performed by VA.  At an October 2016 hearing before the Board, the Veteran reported that he has trouble determining, through internal feeling, when he has to urinate.  He also stated that he often learns he has urinated on himself when urine touches his leg, that lifting objects can induce sporadic urination, and that touching and/or brushing an object against his penis can induce urination as well.  The Veteran added that he was able to achieve an erection prior to the surgeries performed by VA, but that he has been unable to do so after.  
Numerous VA treatment records verify the Veteran's statements.  For example, a December 2009 VA treatment record states "he still has no control over his bladder."  A March 2010 VA treatment record describes "mild/moderate urge incontinence with frequency and nocturia."  A July 2017 VHA medical opinion letter confirms that the May 2009 surgeries resulted in incontinence and erectile dysfunction, noting that "[t]hese are accepted risks of the surgical procedures.  Incontinence occurs in 5-7% of the procedures.  Erectile [dysfunction] is an accepted risk of these procedures."  

The July 2017 VHA medical opinion letter also noted that "there was no fault noted in the care provided[,] no carelessness, negligence, lack of skill, error of judgement, or other similar instance of fault," that the additional disabilities were acceptable risks that "were explained to the Veteran and he accepted them and signed a consent stating these risks."  It appears that the Veteran suffered from carcinoma of the prostate with a "G score of 3+[4]=7," described by the author of the July 2017 VHA medical opinion letter as "a serious score."  The July 2017 VHA medical opinion letter opined that "[a]ny reasonable person would have accepted these risks with the hope of being cured of his cancer.  Following the surgeries, the cancer of the prostate was upgraded to G 4+5 =9.  Also[,] the surgical margins were not clear of cancer.  After an uneventful recovery, the Veteran underwent [salvage radiation therapy] to the operative site[.]"


IV. Analysis

The evidence of record indicates that the Veteran suffered from additional disability as the result of surgeries performed in May 2009, in the form of erectile dysfunction and incontinence.  The central inquiries in this case are whether: (1) the Veteran's incontinence and erectile dysfunction were the result of some fault in the care provided, including "carelessness, negligence, lack of proper skill, error in judgment, or some other similar instance of fault" during the procedures; (2) whether the Veteran provided informed consent for the procedures; and (3) whether the Veteran's additional disabilities were the result of an event not reasonably foreseeable.  See 38 C.F.R. § 3.361.  
The Board notes that the Veteran has stated that his "urinary tube" was mistakenly cut during the procedures performed in May 2009.  The medical evidence of record, including the consent for treatment form and surgical notes, indicate that VA personnel cut the junction between the Veteran's prostate and his bladder, released the Veteran's urethra from his bladder, removed the Veteran's prostate, and reconnected the Veteran's urethra to his bladder, as part of the procedure performed to address his cancerous prostate.  It is clear from the record that this was no accident, but the intended course of action.  This procedure, extensively described in the consent for treatment form and the surgical notes, is the treatment at issue and does not appear to be, in and of itself, the additional disability for which the Veteran would be entitled to compensation under 38 U.S.C. § 1151.

It appears from the evidence, including the consent for treatment form signed by the Veteran (which specifically described the Veteran's additional disabilities as possible outcomes of the surgeries), treatment records indicating that the procedures were explained to the Veteran, and the opinion provided in the July 2017 VHA medical opinion letter, that the Veteran's additional disabilities were reasonably foreseeable outcomes of the May 2009 procedures.  See 38 C.F.R. § 3.361(d).  The evidence also indicates that the risks inherent to the May 2009 procedures were explained to the Veteran, and that the Veteran provided informed consent for the procedures.  See 38 C.F.R. § 3.361(d), 17.32.  The Board notes pages seven and eight of the consent form signed by the Veteran, in which he attested that he received an explanation of the procedures, was told of the risks and benefits of the procedures, informed of alternatives to surgery, told of the expected outcome were he to forgo surgery, was provided with an opportunity to ask questions, and chose to go forward with the procedures.  See 38 C.F.R. § 17.32.

The evidence of record also suggests that the May 2009 procedures were performed with the degree of care that would be expected of a reasonable health care provider.  The Board notes the injury to the Veteran's rectum as a result of the May 2009 procedures, but it appears that this injury was addressed prior to the conclusion of the procedures.  Moreover, "injury to nearby structures" was expressly noted as a possible outcome of the surgeries performed, and it does not appear from the record that this injury was the result of a lack of "carelessness, negligence, lack of proper skill, error in judgment, or some other similar instance of fault" during the procedures.  Given the detailed records describing the surgery, and the opinion contained in the July 2017 VHA medical opinion letter, the Board finds that the additional disabilities incurred by the Veteran as a result of the surgeries performed in May 2009 have not met the requirements for entitlement to compensation under 38 U.S.C. § 1151.

The Board is sympathetic to the Veteran's situation however, as described above, the law does not permit compensation to be awarded in these circumstances.


ORDER

Compensation under 38 U.S.C. § 1151 for residuals of May 2009 procedures performed by VA, to include erectile dysfunction and incontinence, is denied.




____________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


